OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 8401 Colesville Road, Suite 320Silver Spring, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management, LLC8401 Colesville RoadSilver Spring, MD 20910 (Name and address of agent for service) Registrant's telephone number, including area code: (301) 650-0059 Date of fiscal year end: September 30, 2012 Date of reporting period: September 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE PROFIT FUND PVALX Annual Report September 30, 2012 PROFIT FUNDS INVESTMENT TRUST LETTER TO SHAREHOLDERS Market Overview Market returns in the first half of 2012 were largely dictated by sovereign debt concerns in Europe, as fear about possible bank and country bailouts gripped investor psyche. If the first half of the year was all about Europe, the second half looks to be dictated by the U.S. Presidential election and the economy. So far in the second half of 2012, we have received evidence of declining economic data (continued weak jobs data, downturn in regional Fed surveys, softening manufacturing data). We have also seen eroding fundamentals for many bellwether stocks and cautious comments coming from the management teams at United Parcel Service, FedEx, Caterpillar, Starbucks, Intel, et al. Quote from United Parcel Service Management from 2nd quarter Earnings Call: “Economies around the world are showing signs of weakening and our customers are increasingly nervous. In the U.S., uncertainty stemming from this year’s election and the looming fiscal cliff are constraining the ability of businesses to make important decisions such as hiring new employees, making capital investments, and restocking inventories. This will further restrict economic growth.” But in the 3rd quarter of 2012, the U.S. equity market ignored the fundamentals and traded higher on the assumption of a Fed bailout. As shocking as it was, some investors cheered the bad economic news, as it created even more of an impetus for Bernanke to do something. The improvement in market returns was sentiment driven as the anticipation of permanent Fed support was later confirmed. Bernanke enacted a third round of quantitative easing promising to spend $40 billion a month purchasing mortgage-backed securities through the end of the year. In addition, the Fed left open the possibility of continuing the program until economic conditions improve. The Profit Fund (“PVLAX”) Fund Performance During the fiscal year ended September 30, 2012, PVALX returned 31.66%, while the S&P 500 Index appreciated 30.20%. Positive stock selection in the consumer staples and health care sectors added most to portfolio returns. Smaller gains were also evidenced in the consumer discretionary and financials sectors. Losses in the information technology and industrials sectors detracted from total portfolio returns, although much of the losses in information technology could have been mitigated by an equal weight position in Apple (4.8% weight for the Fund versus 8.5% weight for the Index, arising from our philosophy of even-weighting investments). The information that follows describes some of the Fund’s portfolio holdings that added to and detracted from the Fund’s performance over the past fiscal year. 1 Gainers: • Green Mountain Coffee Roasters (GMCR) –We added GMCR in late July near its 52-week low due to our belief that the stock offered compelling risk/reward at the time. The company subsequently reported its fiscal year 3Q and provided preliminary FY’13 guidance which was significantly above our and many other investors’ expectations. Despite the stock’s strong price appreciation following the 3Q report, we maintain our favorable view of GMCR given the company’s dominance in the rapidly growing single-serve space in the U.S., and sales and earnings growth potential in the mid-teens. • Oil States (OIS) –OIS benefited from the positive turn in investor sentiment across oilfield service companies as bellwether firms Schlumberger, Baker Hughes, and Halliburton all reported positive earnings results in July. OIS continued the trend by reporting 2Q earnings above consensus expectations due to better-than-expected performances from Tubular Goods and Offshore Products, partially offset by weaker results in Rental Tools. Accommodations’ results were mostly in-line. We continue to be bullish on shares of OIS as it is the only oilfield services company with 50% of its business tied to long-term contracts and recurring revenue (accommodations segment has great visibility). In addition, on a relative basis, OIS is less tied to rig count than other diversified servicers. • Cooper (COO) –Shares of COO benefited this year from a ratings upgrade from a major sell side research firm. The positive report highlighted what could be a strong second half of 2012 despite difficult year-over-year comparisons. Following the positive research note, COO reported earnings above expectations with 3Q non-GAAP earnings per share (EPS) of $1.45 (+27% year-over-year), well ahead of consensus estimates of $1.29. The company raised FY’12 guidance with non-GAAP EPS of $5.19-5.24 (+16-17% year-over-year) on total revenues of $1.439-$1.449 billion (+8-9% year-over-year). COO expects earnings growth momentum to continue into fiscal year 2013 with low double digit EPS increases. We believe COO remains a solid execution story with the company likely to continue its track record of meeting or exceeding earnings expectations for the next twelve to eighteen months. Losers: • Wellpoint (WLP) –WLP reported a disappointing second quarter and lowered forward guidance to reflect higher costs and lower enrollment. The company’s biggest challenge may be that its costs are higher than its peers at a time when plan sponsors are pushing back on rate hikes and insurers with lower costs are better positioned to respond. We decided to completely exit our position in the stock as we lost confidence in the company’s ability to better manage its business. 2 • Dollar Tree (DLTR) –The company reported a positive second quarter earnings report with EPS $0.04 above consensus estimates with upside driven by better margins. Given the stock’s high valuation multiple (near 20x), shares of DLTR are always held to a higher standard, so shares came under pressure given lighter same store sales (SSS). Reported SSS were 4.5% versus expectations that were 1% higher. We believe that the fundamental growth story at DLTR remains strong, and we expect the overall dollar subsector to continue to benefit from the uncertain macro and spending environment. • Citrix (CTXS) –CTXS reported a mostly in-line earnings result as revenues of $615 million were near consensus estimates of $614 million and adjusted EPS of $0.60 was near consensus estimates of $0.59. The big disappoint was license revenues of $188 million (9.7% year-over-year growth, slowing from 18.5% year-over-year growth in 1Q) versus expectations of roughly $215 million. Management claimed that the macro overhang caused some deals to be pushed out from 2Q and remains confident in its pipeline. We continue to hold shares of CTXS, as the company is strategically positioned as a major cloud infrastructure player with a strong product portfolio. We do acknowledge that the next few quarters may be challenging at CTXS as organic license revenue growth slows due to the Windows 7 migrations nearing the end and the rate of change on virtual desktop penetration slows. Outlook After a nearly 15% rise in the U.S. equity market YTD, the question for every investor and money manager is where does the market go from here? Our belief is that the accommodative global policy actions, such as the quantitative easing enacted in the 3rd Quarter, force investors to take the risk-on trade. Rather than overly concern ourselves with macro and policy decisions, we have been spending the majority of our time trying to find growth stocks trading at compelling valuations. We continue to stress valuation when analyzing companies for inclusion in the Fund, as well as other qualities, and, in our view, this approach has allowed us to limit downside and should help us positively impact portfolio appreciation when the market turns bullish. Thank you for your investment and we look forward to continue serving you. Eugene A. Profit CEO & Portfolio Manager Profit Investments 3 Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that Fund shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end are available by calling 1-888-744-2337. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-744-2337 and a copy will be sent to you free of charge, or visit the Fund’s website at www.profitfunds.com. Please read the prospectus carefully before you invest. The Profit Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected and expressed herein. 4 THE PROFIT FUND Comparison of the Change in Value of a $10,000 Investment in The Profit Fund and the Standard & Poor’s 500 Index (Unaudited) Average Annual Total Returns(a) (for periods ended September 30, 2012) 1 Year 5 Years 10 Years The Profit Fund 31.66% 2.00% 8.48% Standard & Poor's 500 Index 30.20% 1.05% 8.01% (a) The total returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. 5 THE PROFIT FUND The Profit Fund vs S&P 500 Index Sector Diversification As of September 30, 2012 (Unaudited) Top Ten Equity Holdings September 30, 2012 (Unaudited) Security Description % of Net Assets Apple, Inc. 4.7% Microsoft Corp. 3.5% Home Depot, Inc. (The) 3.1% EMC Corp. 2.7% Google, Inc. - Class A 2.4% McDonald's Corp. 2.3% Visa, Inc. - Class A 2.3% Exxon Mobil Corp. 2.2% Eastman Chemical Co. 2.2% Wells Fargo & Co. 2.2% 6 THE PROFIT FUND SCHEDULE OF INVESTMENTS September 30, 2012 Shares Common Stocks — 98.1% Value Consumer Discretionary — 13.3% Hotels, Restaurants & Leisure — 2.3% McDonald's Corp. $ Multiline Retail — 3.3% Dollar Tree, Inc. (a) Target Corp. Specialty Retail — 4.9% Home Depot, Inc. (The) Tiffany & Co. Tractor Supply Co. Textiles, Apparel & Luxury Goods — 2.8% Fossil, Inc. (a) NIKE, Inc. - Class B Consumer Staples — 8.6% Beverages — 3.5% Coca-Cola Co. (The) PepsiCo, Inc. Food & Staples Retailing — 1.7% Costco Wholesale Corp. Food Products — 3.4% Green Mountain Coffee Roasters, Inc. (a) McCormick & Co., Inc. Energy — 9.1% Energy Equipment & Services — 3.1% National Oilwell Varco, Inc. Oil States International, Inc. (a) Oil, Gas & Consumable Fuels — 6.0% Chevron Corp. Exxon Mobil Corp. Plains Exploration & Production Co. (a) Financials — 8.2% Capital Markets — 2.1% Franklin Resources, Inc. Commercial Banks — 2.2% Wells Fargo & Co. 7 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 98.1% (Continued) Value Financials — 8.2% (Continued) Consumer Finance — 2.0% American Express Co. $ Insurance — 1.9% AFLAC, Inc. 1 Berkshire Hathaway, Inc. - Class A (a) Health Care — 14.6% Biotechnology — 2.5% Biogen Idec, Inc. (a) Celgene Corp. (a) Health Care Equipment & Supplies — 3.9% Cooper Cos., Inc. (The) Medtronic, Inc. Health Care Providers & Services — 3.4% Aetna, Inc. Express Scripts Holding Co. (a) Pharmaceuticals — 4.8% Abbott Laboratories Mylan, Inc. (a) Pfizer, Inc. Industrials — 8.3% Aerospace & Defense — 0.9% United Technologies Corp. Air Freight & Logistics — 4.0% FedEx Corp. United Parcel Service, Inc. - Class B Industrial Conglomerates — 3.4% 3M Co. General Electric Co. Information Technology — 31.8% Communications Equipment — 2.1% QUALCOMM, Inc. Computers & Peripherals — 9.2% Apple, Inc. EMC Corp. (a) Western Digital Corp. 8 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 98.1% (Continued) Value Information Technology — 31.8% (Continued) Internet Software & Services — 5.5% Akamai Technologies, Inc. (a) $ eBay, Inc. (a) Google, Inc. - Class A (a) IT Services — 6.3% Automatic Data Processing, Inc. International Business Machines Corp. Visa, Inc. - Class A Semiconductors & Semiconductor Equipment — 2.1% Intel Corp. Software — 6.6% Citrix Systems, Inc. (a) Microsoft Corp. Oracle Corp. Materials — 4.2% Chemicals — 4.2% E. I. du Pont de Nemours and Co. Eastman Chemical Co. Total Common Stocks (Cost $9,375,892) $ Shares Money Market Funds — 0.7% Value Fidelity Institutional Government Portfolio, 0.01% (b) $ Wells Fargo Advantage Heritage Fund - Institutional Class, 0.08% (b) Total Money Market Funds (Cost $93,239) $ Total Investment Securities at Value — 98.8% (Cost $9,469,131) $ Other Assets in Excess of Liabilities — 1.2% Net Assets — 100.0% $ (a) Non-income producing security. (b) Variable rate security. The rate shown is the 7-day effective yield as of September 30, 2012. See accompanying notes to financial statements. 9 THE PROFIT FUND STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Receivable for capital shares sold Receivable from Adviser (Note 4) Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable to administrator (Note 4) Accrued distribution fees (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment income Undistributed net realized gains from security transactions Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price, and redemption price per share (Note 2) $ See accompanying notes to financial statements. 10 THE PROFIT FUND STATEMENT OF OPERATIONS For the Year Ended September 30, 2012 INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 4) Professional fees Accounting services fees (Note 4) Administration fees (Note 4) Distribution expense (Note 4) Transfer agent fees (Note 4) Registration and filing fees Insurance expense Reports to shareholders Postage and supplies Custodian and bank service fees Trustees’ fees Other expenses TOTAL EXPENSES Less fee waivers and expense reimbursements by the Adviser (Note 4) ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 11 THE PROFIT FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended September 30, Year Ended September 30, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares issued in reinvestment of distributions to shareholders — Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 12 THE PROFIT FUND FINANCIAL HIGHLIGHTS Per share data for a share outstanding throughout each year: Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income (loss) (a) Net realized and unrealized gains (losses) on investments ) ) ) Total from investment operations ) ) ) Less distributions: From net investment income ) — From net realized gains from security transactions — — — ) ) Total distributions ) — — ) ) Net asset value at end of year $ Total return (b) 31.66% (3.77%
